DETAILED ACTION
Notice to Applicant
The following is an Examiner's Statement of Reasons for Allowance in response to the reply dated 12/08/2021. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11-12, and 14-15 are pending and were amended with Applicant’s reply dated 12/08/2021. Claims 1-2, 4-5, 7-9, 11-12, and 14-15 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 and Examiner notes, for clarity of the record, that the claimed invention is patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate the recited abstract idea into a practical application, specifically the claims are directed to specific elements and steps including: 
A method, comprising: 
detecting, by a processor, a meeting time slot that is scheduled in a meeting scheduling application; 
…
logging, by the processor, historical late arrival times for online meetings; 
logginq, by the processor, historical late arrival times to a physical location for physical location meetings from a mobile endpoint device; 
…
generating, by the processor, a graphical element for the meeting scheduling application that represents the wellness time slot for the time period that is determined; 
modifying, by the processor, a graphical representation of the meeting time slot in the meeting scheduling application to include the graphical element of the wellness time slot for the time period that is determined, wherein the wellness time slot is adjacent to an end time of the meeting time slot. 

modifying, by the processor, a graphical representation of the subsequent meeting in the meeting scheduling application; 
generating, by the processor, an email to a meeting organizer of the1243924Page 2PATENT Atty. Dkt. No.85801646subsequent meeting automatically in response to the graphical representation of the subsequent meeting being modified to notify the meeting organizer of the modification to the subsequent meeting; and 
transmitting, by the processor, the email to the meeting organizer.

That together, when considered as a whole with the other elements in the claim, provide a technical solution to the technical problem of automatically generating and modifying graphical representations of user schedules to include wellness time slots without user interaction and providing triggered email notification to meeting organizer(s) notifying of the automatic modifications resulting from the insertion of wellness time slots (e.g. Spec: [0013]: The time slot 112 may also be referred to as a "wellness" time slot as the time slot 112 is intended to improve the health and wellness of an individual by automatically scheduling breaks in between consecutive meetings…Said another way, the time slot 112 is not generated in response to a meeting request created by a user, or in response to any particular dates or times detected in an email or other application.; [0028]-[0029] The meeting organizer of the meeting associated with the meeting time slot 2102 may not be aware that the time slot 1121 was created. To notify the meeting organizer, the email 300 may be automatically generated by the meeting scheduling application 106 and transmitted to an endpoint device of the meeting organizer. In one example, the email 300 may be generated and transmitted at a time the time slot 1121 is generated and used to modify the graphical representation of the meeting time slot 2102.) and thus is directed to an improvement to automatic computer schedule modification and notification without user interaction (MPEP 2106.05(a); Subject Matter Eligibility Example 37) and/or the aforementioned elements do not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to use the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

	
based on logging historical late arrival times for online and physical location meetings , calculating an average of the historical late arrival times to online and physical location meetings, setting the wellness time slot as the [determined] larger value of the average or a predefined time period and modifying the graphical user interface to include the wellness time slot adjacent to the end time of the existing meeting in the scheduling application, and based on determining an overlap of the generated wellness time slot with a subsequent meeting in the meeting scheduling application, further automatically modifying the graphical representation of the subsequent meeting and responsively generating and transmitting an email to a meeting organizer to notify the organizer of the modification to the subsequent meeting.  The prior art references most closely resembling Applicant’s claimed invention are as follows:
Coughlin US 20080167937 A1, Chen US 20070118415 A1, O’Sullivan US 20090313075 A1 , and Balwani et al. WO 2015035309 Al  as described in detail in the previous office action and failing to teach or reasonably suggest the combination of elements in the claims including at least: “calculating, by the processor, an average of the historical late arrival times for the online meetings and the historical late arrival times for the physical location meetings; and setting, by the processor, the time period for the wellness time slot as a larger value of the average or a predefined time period;”; and
Hunt US 10445702 B1 describing the scheduling of buffer time intervals before or after appointments/activities in order to provide time for “task switching (i.e., assembling one's thoughts and preparing to work on something new after a previous activity has been completed”;
Thapliyal et al. US 20170169382 A1 describing a focus aware productivity tool for automatically scheduling break times based on average time of user focus levels. 
US 20140280292 A1 describing fuzzy scheduling with buffer time windows 
US 20150213414 A1 describing tracking patient arrival times and using timeliness data to determine average tardiness times
US 20170308866 A1 describing determining meeting attendance models which may be used to predict user attendance and/or related inferences (e.g. whether a user will attend 
US 6678613 B2 describing appointment management including adjusting user lead times based on historical late data
US 20130046788 A1 describing calendaring suggestions including determining travel buffer times 
US20200090132A1 describing scheduling appointments based on identified history data including accounting for over and under runs
US 20160350720 A1 describing tracking meeting attendance to determine meeting movability
US 6678613 B2 describing methods for incorporating lead/prep time in scheduling appointments to account for tardiness
US 20140229099 A1 describing location aware appointment management based on estimated time of arrival
US 7139722 B2 describing location and time sensitive meeting management and notification based on predicted late arrival according to historical data
US 20180332350 A1 describing travel time adjustments to the end of appointment times
US 20110090078 A1 describing estimating departure times based on known calendar events; 
Beer et al. “An AI-Based Break-Scheduling System for Supervisory Personnel”, IEEE Intelligent Systems, Volume 25, Issue 2, Pp: 60-73, March 01, 2010, doi:10.1109/MIS.2010.40
Anonymous, “Smart and privacy aware inclusion of travel time into the calendar”, IP.com Prior Art Database Technical Disclosure, IPCOM000219039D, June 18, 2012, https://priorart.ip.com/IPCOM/000219039;
O. K. Sahingoz, "Agent based meeting scheduling in hierarchical organizations," 2010 International Symposium on Information Technology, 2010, pp. 1519-1524, doi: 10.1109/ITSIM.2010.5561474.
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624